Title: To James Madison from James Monroe, 14 August 1807
From: Monroe, James
To: Madison, James


No. Orig. by Col. HumphreysDupl. bySir
London August 14. 1807


I had the honor to transmit you with my letter of the 4. inst. a copy of a correspondence with Mr. Canning relative to the late aggression in the case of the Chesapeak frigate.  You will receive with this a copy of a more recent one on the same Subject.
By Mr. Canning’s queries in his last note I was led to consider it as preparatory to an embargo on American vessels.  I could not conceive why he should request information of me, whether the President’s proclamation was authentic and when it would be carried into effect, if it was not intended to found some measure on my reply, of an unfriendly nature.  The information desired was not necessary to remove any doubts of his govt. on the points to which it applied, or to do justice to the U. States in regard to the aggression, of which they complained.  The presumption that an embargo was intended gained Strength from the Circumstance that most of the gazettes had recommended, and that the public mind seemed to be essentially prepared for it.  It was my most earnest wish to prevent as far as in my power So unjust and pernicious a procedure.  As the measure contemplated, whatever it might be, seemed to be suspended for my answer, I was extremely solicitous, by the manner, to deprive this govt. of all pretext for any of the Kind alluded to.  By replying generally that I had no instruction from my govt. and could state nothing on its part respecting the late occurrence, I avoided giving a direct answer to Mr. Cannings queries; and by drawing his attention to the application which it was to be presumed would Soon be made on the part of my govt:, on that Subject, I endeavored to shew more strongly the impolicy and injustice which would stamp any Such measure on the part of G. Britain in the present Stage.
No step has yet been taken by this govt. of an unfriendly character towards the U. States, and from the communication which Mr. Canning made to the house of Commons on the day he received my last note, which You will find in the gazettes sent, I am persuaded that things will remain in the state in which they are, till your dispatch is received.  I trust that a disposition exists to make such reparation on the point in question, as will be satisfactory to the U. States, and that it will be practicable and not difficult to preserve the friendly relations subsisting between the two Countries.  The party however in favor of war consisting of the combined interests mentioned in my last is strong and active, so that it is impossible to foresee the result.  I have the honor to be with great respect, Sir, Your most obedient servt.
